Citation Nr: 1236063	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lower back disorder, to include as secondary to a service-connected bilateral knee disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to September 1970.                    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In February 2012, the Board remanded this matter for additional medical inquiry.  


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran's lower back disability is caused or aggravated by his service-connected bilateral knee disability and is not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in September 2007.  In that letter, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  That letter also provided the Veteran with information regarding claims for secondary service connection.  The Board notes, moreover, that the Veteran's claim was readjudicated in the March 2009, Statement of the Case (SOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained relevant VA and private treatment records and examination reports.  VA provided the Veteran with adequate VA compensation examinations for his claim.   

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

The Veteran asserts that he developed a lower back disorder due to disability associated with a service-connected bilateral knee disability.  The RO denied his claim in the January 2008 rating decision on appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be awarded where the evidence shows that a Veteran had a chronic condition during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2011).  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The revised provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In this matter, the evidence of record demonstrates that the Veteran has a current lower back disorder.  Degenerative changes in the lower spine are noted in VA compensation examination reports of record dated in September 2007, May 2010, and March 2012.  Degenerative changes are also noted in private treatment records dated since the Veteran underwent lower spine surgery in February 2004.  

Moreover, certain evidence - in the form of lay evidence - favors the Veteran's claim that his current disorder relates to his service-connected knee disability.  The Veteran has stated that his back disorder was caused by his knee disability.  He asserted in May 2009 that discrepancy in leg length, which he attributes to his bilateral knee disorder, caused him to walk "slightly tilted" and thereby injure his back.  

VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran is certainly competent to attest to what he experiences with regard to his back and knee disorders, such as pain and limitation.  These statements regard observable symptomatology.  But with regard to the issue of medical nexus here, the Veteran's assertions are of limited probative value.  The Veteran is not competent to offer evidence regarding whether his symptoms in his lower extremities cause his lower back disorder.  The degenerative changes in the Veteran's spine concern an internal pathology that goes beyond the Veteran's capacity to observe - the Veteran cannot observe or assess what effect, if any, his gait has on his spinal column.  As such, the lay evidence offered by the Veteran is not persuasive.  See Routen and Layno, both supra.  

By contrast, the evidence of record countering the Veteran's claim is of significant probative value.  In particular, the Board finds a May 2010 VA examination report, and associated July 2010 and March 2012 addendum opinions, to be particularly persuasive.  The examiner who conducted the May 2010 examination, and offered the subsequent opinions, is a medical professional (a physician).  That examiner indicated an examination of the Veteran, and a review of the claims file.  The examiner detailed and reviewed the Veteran's medical history.  In the July 2010 addendum opinion, the examiner clearly stated that the Veteran's lower back disability was likely unrelated to his knee disability.  In the March 2012 addendum opinion, the examiner clearly stated that the Veteran's lower back disability was likely not aggravated by the Veteran's knee disability.  The examiner supported the opinions with a rationale, stating that the Veteran was "of the age where age-related degenerative changes are common."  Moreover, the examiner stated that medical literature did not "support the hypothesis that the condition of the knees can cause degenerative changes in the lumbar spine" or "aggravate such condition[s] beyond natural progression."   Rather, the examiner stated that caution associated with lower extremity disabilities tends to "avoid any trauma to the lumbar spine."  In the July 2010 opinion, the examiner concluded, "as best as I can determine from the available information, the degenerative changes in this case are age-related and are not caused by the condition of his knees."  In the March 2012 opinion, the examiner concluded, "as best I can determine from the available information, the degenerative changes of the lumbar spine are not aggravated by the condition of his knees."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).    

The Board notes that this same examiner had indicated in previous statements a reluctance to comment on the Veteran's claim.  In the September 2007 VA compensation examination report, the same physician stated that "[i]t is possible that under certain conditions he may have more trunk guarding with additional slowness of motion with additional loss of range of motion and feeling of fatigability[.]"  In a subsequent September 2007 addendum opinion the examiner indicated that medical literature did not support the proposition that the Veteran's lower spine degenerative changes would be secondary to disability associated with the knees.  The examiner indicated that lower extremity limitations lead to caution that tends to prevent trauma to the lower spine.  But in the September 2007 addendum opinion, the examiner concluded that, "it is all speculative to make such a connection.  Thus, I cannot resolve this issue without resorting to mere speculation."  Similarly, in the May 2010 examination report, the examiner expressed a reluctance to comment on the issue of probability.  After again noting that the medical literature did not support the Veteran's theory of causation, and that the causation associated with lower extremity disability tends to prevent lower spinal injury, the examiner stated that an opinion on the claim would be "mere speculation."  

Nevertheless, the examiner's initial reluctance cannot be construed as evidence favorable to the Veteran.  Rather, the reluctance tends to counter the claim to medical nexus between knee and back disorders.  As the examiner clearly stated in each of the reports and opinions, the medical literature did not support the theory of causation proffered here, and lower extremity disability tended to prevent lower spinal injury.  Only after establishing that premise in the reports, did the examiner note the speculative nature of any opinion regarding back and knee disorders.  In effect, the examiner was indicating that it would be speculative to say the two disabilities are related.  This inference is supported by the examiner's assertion in May 2010, when he said that it would be "mere speculation" to say that the "condition of knees can cause the condition of lumbar spine, such as degenerative changes."  

In sum, the Veteran asserts that his lower spine degenerative changes were caused by an altered gait related to his service-connected bilateral knee disability.  But his statements are of limited probative value.  By contrast, the July 2010 and March 2012 VA opinions countering the Veteran's claim to medical nexus are persuasive as each is based on the record, on the examiner's review of the record, and is supported by a rationale - namely, that the Veteran's assertions are speculative, and that neither medical literature, nor the nature of lower extremity disorders, support his theory of causation.  As such, the preponderance of the evidence is against the Veteran's claim to service connection on a secondary basis.  See 38 C.F.R. § 3.310; see also Alemany, supra.  

The Board notes that, although the Veteran does not assert that he incurred his lower spine disorder during service, the Board nevertheless reviewed the record to determine whether a direct or a presumptive service connection finding would be warranted here.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  However, neither theory of entitlement applies here.  The evidence indicates the lack of a chronic lower spine disorder during service, and during the applicable presumptive period following service.  The service treatment records are negative for a lower back disorder.  The earliest medical evidence of record of treatment for a lower back disorder is dated in the 2000s, approximately 30 years following discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in the assessment of the claim of service connection).  Further, the Veteran has not asserted a continuity of symptomatology of a lower back disorder since service, or that he otherwise injured his back in service.  Rather, he has limited his claim to a secondary service connection theory of causation.    

The appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert, supra.  


ORDER

Entitlement to service connection for a lower back disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


